Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Robert Muscio, M.D.,

(OI File No. 2-10-40680-9),
Petitioner,

v.

The Inspector General.

Docket No. C-15-1868
Decision No. CR4163

Date: August 26, 2015

DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Robert
Muscio, M.D., from participating in Medicare and all other federally funded health care
programs for a minimum of five years. The exclusion is mandated by section 1128(a)(3)
of the Social Security Act (Act). The period of exclusion is mandated by section
1128(c)(3)(B) of the Act.

I. Background

Petitioner requested a hearing to challenge the I.G.’s exclusion determination. The I.G.
filed a brief supporting the determination and exhibits that are identified as I.G. Ex. | —
1G. Ex. 8. Petitioner filed a brief in opposition and exhibits that are identified as P. Ex. 1
—P.Ex.6. The I.G. filed a reply brief. I receive the parties’ exhibits into the record of
this case although I note that in large measure Petitioner’s exhibits duplicate those
offered by the I.G.
Petitioner also requested to present in-person testimony from himself and another
witness. The I.G. opposed Petitioner’s request. Below, I explain why I deny Petitioner’s
request.

II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue in this case is whether an exclusion of at least five years is mandated by
sections 1128(a)(3) and 1128(c)(3)(B) of the Act.

B. Findings of Fact and Conclusions of Law
Section 1128(a)(3) of the Act mandates the exclusion of any individual who:

has been convicted for an offense which occurred after . . . [August 21,
1996], under Federal or State law, in connection with the delivery of a
health care item or service or with respect to any act or omission in a health
care program . . . operated by or financed in whole or in part by any
Federal, State, or local government agency, of a criminal offense consisting
of a felony relating to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct.

The necessary elements of a section 1128(a)(3) offense are as follows:
e An individual must be convicted of a felony that occurred after August 21, 1996;

e The offense must have been committed in connection with the delivery of a health
care item or service; or

e It must have been committed with respect to any act or omission in a health care
program that is operated by or financed in whole or in part by a federal, State, or
local government agency;

e The offense must relate to fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct.

Petitioner contends that this section applies only to individuals who are convicted of
crimes that were committed with respect to an act or omission of a federal, State, or
locally operated health care program. According to him, crimes that involve only private
monies are not within the reach of the section.
I disagree. Section 1128(a)(3) is written in the disjunctive. It applies to crimes
committed in connection with the delivery of any health care item or service, even those
items or services that are limited only to the private sector. It also applies to crimes
committed against federal, State-run, or locally run health care programs. There is
nothing in the language of section 1128(a)(3) that suggests that it applies only to those
individuals convicted of crimes that are committed against government-run programs.
Nor is there language in the section that suggests that a crime must involve public funds
in order to fall within the section’s reach.

Here, the undisputed facts establish that Petitioner was convicted of a felony occurring
after August 21, 1996, consisting of embezzlement committed in connection with the
delivery of health care items or services. That is all that is necessary to establish that he
was convicted of an offense falling within the reach of section 1128(a)(3).

On February 19, 2014, Petitioner was charged in a federal court in the State of New
Jersey with a single count of felony mail fraud. I.G. Ex. 4. He was charged with having
embezzled more than $1.1 million from an entity, the Center for Advanced Surgery &
Pain Management, L.L.C. (CASPM). Id. at 1 — 3. Petitioner was a part owner and
medical director of CASPM. Id. Specifically, he was charged with unlawfully
converting monies to his own use by fraudulently writing, signing, and causing the
mailing of more than 105 checks drawn on CASPM’s bank account. Id. at 2. Petitioner
pled guilty to the charge. I.G. Ex. 7; 1.G. Ex. 8 at 1.

Petitioner argues that his crime was not committed in connection with the delivery of a
health care item or service. He asserts that:

Although CASPM is a health care entity, . . . [Petitioner] did not act ina
manner that affected CASPM’s provision or delivery of health care
services, its patient relationships or the manner in which CASPM or its
owners/employees performed their job functions. . . [Petitioner’s] offense in
no way impacted medical providers’ independent decision making or
CASPM’s participation in government agency programs. . . .

Petitioner’s Brief at 6.

Any of the possible consequences cited by Petitioner might be sufficient to establish that
a crime was committed in connection with the delivery of a health care item or service.
However, those consequences do not comprise the complete range of circumstances or
consequences of a crime that establish the requisite connection.

The necessary connection exists in this case because Petitioner stole monies that were the
product of the delivery of health care items or services by CASPM and its employees.
Those monies would not have been within Petitioner’s grasp but for the fact that they
constituted revenues earned from the delivery of health care items or services. That is all
the connection that is needed in order to bring Petitioner’s embezzlement within the reach
of section 1128(a)(3).

Petitioner also argues that, if an exclusion is imposed against Petitioner, it must be
imposed pursuant to the permissive exclusion requirements of section 1128(b)(1) of the
Act and not section 1128(a)(3). In Petitioner’s view, crimes that are not “program
related” do not fall within the reach of the mandatory exclusion provisions of the Act.
Petitioner’s Brief at 6-7. Moreover, according to Petitioner, there is a separate section
of the Act, section 1128(b)(1), which applies to non-program related fraud convictions,
and this section is a permissive and not a mandatory exclusion section. Thus, according
to Petitioner, if he is to be excluded, it should be under the more liberal permissive
exclusion provisions of section 1128(b)(1) and not the mandatory exclusion provisions of
section 1128(a)(3).

I find no basis in the Act for this assertion. Section 1128(a)(3) is clear on its face. It
plainly applies to the crime committed by Petitioner and of which he was convicted.
There is no language in the section that states that a crime must be “program related” in
order to fall within its purview. Furthermore, Petitioner misreads section 1128(b)(1).
That section applies only to misdemeanor convictions. It has nothing to do with the
crime of which Petitioner is convicted, which is a felony falling within the mandatory
exclusion requirement.

As I noted in the introduction to this decision, Petitioner seeks to offer the testimony of
himself and another individual. Petitioner asserts that his testimony is necessary to
explain the details of his relationship with CASPM, the flow of monies within that entity,
CASPM’s “distribution practices,” and how the flow of monies related to the delivery of
health care items or services. He asserts that his testimony will prove that his
embezzlement bore no relationship to the delivery of healthcare items or services.

I find Petitioner’s proffered testimony to be irrelevant. The undisputed facts are that
Petitioner embezzled more than a million dollars from CASPM and that these monies
consisted in part or entirely of revenues generated from providing health care items or
services. Nothing that Petitioner proffers detracts from or materially changes these facts
and the facts are sufficient to establish that his conviction falls within the reach of section
1128(a)(3) of the Act.

Petitioner also seeks to call as a witness an assistant United States Attorney. Petitioner
argues that this individual’s testimony would explain cooperation that Petitioner provided
to federal officials. That testimony is irrelevant because the I.G. opted to exclude
Petitioner for a minimum exclusion period. Cooperation, which might serve to mitigate
an exclusion that is for more than the minimum period, is not relevant where the
exclusion is for the statutory minimum.
I note also that the pre-hearing order that I issued in this case on May 29, 2015, explicitly
directed the parties to reduce any proposed witness testimony to writing made under oath.
Petitioner did not comply with that direction nor did he explain his failure to do so. I
would exclude his proposed witness’ testimony, even if it were potentially relevant, based
on Petitioner’s failure to comply with my pre-hearing order.

/s/
Steven T. Kessel
Administrative Law Judge

